Citation Nr: 1018997	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from a November 1999 to 
December 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided a VA examination in October 2005.  
This examination showed full range of motion in each knee, 
with extension to zero degrees and flexion to 140 degrees and 
complaints of continuous dull, achy pain at a level of 6-
7/10.  Normal ranges of motion of the knee are to zero 
degrees in extension, and to 140 degrees in flexion.  38 
C.F.R. § 4.71, Plate II.  At this time the Veteran also 
complained of stiffness and weakness, and related that his 
knees would sometimes give way.  He denied any locking of the 
knees.  Stiffness was noted on objective examination, but 
there was no swelling, warmth or redness.  The Veteran denied 
easy fatigability, but did acknowledge lack of endurance and 
an inability to run his customary 2 miles per day.

A November 2005 addendum to the report associated with this 
examination noted no additional limitation of motion with 
repeated motion, or pain, fatigue, weakness or incoordiation 
with repeated motion of the bilateral knees.  It also noted 
that the Veteran complained of flare-ups when going up and 
down stairs.  

In a September 2006 statement the Veteran offered reasons for 
his disagreement with the assigned disability evaluations of 
his knees.  Notably, he implied that he had decreased 
functionality with repeated motion by asserting that the 
October 2005 VA examiner did not perform an adequate 
examination by only testing "one repeat range of motion."  

In June 2007 the Veteran presented at the Danville VA Medical 
Center (VAMC) for a "recheck of his limited flexion of the 
knee" from an in-service knee injury.  Status-post knee 
injury, service-connected was assessed at this time.  


VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board notes the Veteran has not undergone a complete 
compensation examination of the knees since October 2005 .

The Board also notes that the Veteran regularly seeks 
treatment at the Danville VAMC.  The latest records from this 
facility are dated in July 2007.  It thus appears that there 
may be relevant VA medical records outstanding.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA 
medical records not currently 
associated with the claims file, 
particularly any dated after July 2007 
from the Danville VAMC, and associate 
them therewith.  If any records are 
unavailable a notation to that effect 
should be made in the claims file.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the severity of his service-connected 
retropatellar pain syndrome of the 
right and left knees.  The Veteran's 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  Any tests deemed 
necessary should be performed to 
clearly identify all manifestations of 
the disability at issue.

The indicated tests must include range 
of motion testing.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted.  Repetitive motion testing 
should be performed and the examiner is 
asked to comment on the adequacy of the 
number of repetitions performed.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or 
she should explain the reason(s) for 
this inability and comment on whether 
any further tests, evidence or 
information would be useful in 
rendering an opinion. 

3.  After the development requested 
above has been completed to the extent 
possible, review the record and 
adjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto before this case is returned to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

